DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention pertains to fitting structure for a vehicular camera.
Matori (US 2018/0361947) discloses a camera fitting structure (paragraph 30) comprising: 
a camera (paragraph 30, fig.1, element 2) that includes an anchored portion and that detects peripheral information related to peripheral of a vehicle (paragraph 52); and 
a bracket that is attached to a vehicle upper side of an inner face of a front windshield (paragraph 31), and that includes an anchor portion to which the anchored portion is anchored (paragraph 52).
Wang (US 2019/0007591) discloses a camera fitting structure () comprising:
a camera that includes an anchored portion and that detects peripheral information related to peripheral of a vehicle (paragraph 130); and 
a bracket that is attached to a vehicle upper side of an inner face of a front windshield (paragraph 129), and that includes an anchor portion to which the anchored portion is anchored (paragraph 130).
The prior art, either singularly or in combination, does not disclose the limitation “a bracket that is attached to a vehicle upper side of an inner face of a front windshield, and that includes an anchor portion to which the anchored portion is anchored by sliding the camera from a vehicle width direction first side toward a vehicle width direction second side” of claim 1.  
See Applicant’s interview summary mailed 4/13/21 and lines 3-9 on page 4 of Applicant’s arguments filed 4/21/21, Applicant’s representative persuasively asserts that the prior art of Matori and Wang do not disclose “a bracket that is attached to a vehicle upper side of an inner face of a front windshield, and that includes an anchor portion to which the anchored portion is anchored by sliding the camera from a vehicle width direction first side toward a vehicle width direction second side” of claim 1. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488